 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN H THOMPSON,                                 No. 2:17-cv-2442 DB P
12                        Plaintiff,
13            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    CHICO PAROLE DIVISION,
15                        Defendants.
16

17       Plaintiff is a county inmate proceeding pro se and has filed a civil rights claim pursuant to 42

18   U.S.C. § 1983. By order dated November 16, 2018, plaintiff’s complaint was dismissed, and

19   thirty days leave to file an amended complaint was granted. (ECF No. 4.) Thereafter, plaintiff

20   did not file an amended complaint. On January 3, 2019 the court directed plaintiff to file an

21   amended complaint within fourteen days and warned him that failure to file an amended

22   complaint would result in a recommendation that this action be dismissed. (ECF No. 5.) Those

23   fourteen days have now passed, and plaintiff has not filed an amended complaint, updated his

24   address, or otherwise responded to the court’s order.

25       Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to randomly

26   assign a district judge to this action.

27       IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

28   Local Rule 110; Fed. R. Civ. P. 41(b).
                                                       1
 1        These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: March 18, 2019

 9

10

11

12

13   DLB:12
     DLB1/prisoner-civil rights/thom2442.fsc
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
